 



Exhibit 10.3
 
 
ADMINISTRATION AGREEMENT
among
VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2007-1,
as Issuer
VW CREDIT, INC.,
as Administrator
and
CITIBANK, N.A.,
as Indenture Trustee
Dated as of February 13, 2007
 
 
Administration Agreement
(VALET 2007-1)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   1.    
Duties of the Administrator
    1          
 
          2.    
Records
    3          
 
          3.    
Compensation; Payment of Fees and Expenses
    3          
 
          4.    
Independence of the Administrator
    3          
 
          5.    
No Joint Venture
    3          
 
          6.    
Other Activities of the Administrator
    3          
 
          7.    
Representations and Warranties of the Administrator
    3          
 
          8.    
Administrator Replacement Events; Termination of the Administrator
    4          
 
          9.    
Action upon Termination or Removal
    6          
 
          10.    
Liens
    6          
 
          11.    
Notices
    6          
 
          12.    
Amendments
    6          
 
          13.    
Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
    8          
 
          14.    
Headings
    8          
 
          15.    
Counterparts
    9          
 
          16.    
Severability of Provisions
    9          
 
          17.    
Not Applicable to VCI in Other Capacities
    9          
 
          18.    
Benefits of the Administration Agreement
    9          
 
          19.    
Assignment
    9          
 
          20.    
Nonpetition Covenant
    9          
 
          21.    
Limitation of Liability
    10          
 
          22.    
Limitation of Rights
    10  

Administration Agreement
(VALET 2007-1)

i



--------------------------------------------------------------------------------



 



     THIS ADMINISTRATION AGREEMENT (this “Agreement”) dated as of February 13,
2007, is between VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2007-1, a Delaware
statutory trust (the “Issuer”), VW CREDIT, INC., a Delaware corporation, as
administrator (“VCI” or in its capacity as administrator, the “Administrator”),
and CITIBANK, N.A., a national banking association, as indenture trustee (the
“Indenture Trustee”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned such terms in Appendix A to the Sale and
Servicing Agreement dated as of February 13, 2007 (the “Sale and Servicing
Agreement”) by and among Volkswagen Auto Lease/Loan Underwritten Funding, LLC,
as seller, the Issuer, VCI, as servicer, and the Indenture Trustee.
W I T N E S S E T H :
     WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and the
Certificate pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including, (i) the Sale and Servicing
Agreement, (ii) the Indenture, (iii) the Note Depository Agreement, (iv) the
Interest Rate Swap Agreement and (v) the Trust Agreement (each of the agreements
referred to in clauses (i) through (v) are referred to herein collectively as
the “Issuer Documents”);
     WHEREAS, to secure payment of the Notes, the Issuer has pledged the
Collateral to the Indenture Trustee pursuant to the Indenture;
     WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee
are required to perform certain duties;
     WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee (in its
capacity as Owner Trustee), and to provide such additional services consistent
with this Agreement and the Issuer Documents as the Issuer may from time to time
request;
     WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer and the
Owner Trustee on the terms set forth herein;
     NOW, THEREFORE, in consideration of the mutual terms and covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
     1. Duties of the Administrator.
     (a) Duties with Respect to the Issuer Documents. The Administrator shall
perform all of its duties as Administrator under this Agreement and the Issuer
Documents and the duties and obligations of the Issuer and the Owner Trustee (in
its capacity as owner trustee) under the Issuer Documents; provided, however,
except as otherwise provided in the Issuer Documents, that the Administrator
shall have no obligation to make any payment required to be made by the Issuer
under any Issuer Document; provided, further, however, that the Administrator
shall have no obligation, and the Owner Trustee shall be required to fully
perform its duties, with respect to the obligations
Administration Agreement
(VALET 2007-1)

 



--------------------------------------------------------------------------------



 



of the Owner Trustee under Sections 11.12, 11.13, 11.14 and 11.15 of the Trust
Agreement and to otherwise comply with the requirements of the Owner Trustee
pursuant to or related to Regulation AB. In addition, the Administrator shall
consult with the Issuer and the Owner Trustee regarding its duties and
obligations under the Issuer Documents. The Administrator shall monitor the
performance of the Issuer and the Owner Trustee and shall advise the Issuer and
the Owner Trustee when action is necessary to comply with the Issuer’s and the
Owner Trustee’s duties and obligations under the Issuer Documents. The
Administrator shall perform such calculations, and shall prepare for execution
by the Issuer or the Owner Trustee or shall cause the preparation by other
appropriate persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee (in its capacity as owner trustee) to prepare, file or deliver pursuant
to the Issuer Documents. In furtherance of the foregoing, the Administrator
shall take all appropriate action that is the duty of the Issuer or the Owner
Trustee (in its capacity as owner trustee) to take pursuant to the Issuer
Documents, and shall prepare and execute on behalf of the Issuer or the Owner
Trustee all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Issuer or the Owner Trustee to prepare,
file or deliver pursuant to the Issuer Documents or otherwise by law.
     (b) No Action by Administrator. Notwithstanding anything to the contrary in
the Agreement, the Administrator shall not be obligated to, and shall not, take
any action that the Issuer directs the Administrator not to take nor which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.
     (c) Non-Ministerial Matters; Exceptions to Administrator Duties.
     (i) Notwithstanding anything to the contrary in this Agreement, with
respect to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:
     (A) the initiation of any claim or lawsuit by the Issuer and the compromise
of any action, claim or lawsuit brought by or against the Issuer;
     (B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, successor Administrators or successor Servicers,
or the consent to the assignment by the Note Registrar, the Paying Agent or the
Indenture Trustee of its obligations under the Indenture; and
     (C) the removal of the Indenture Trustee.
     (ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
Administration Agreement
(VALET 2007-1)

2



--------------------------------------------------------------------------------



 



the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer directs the Administrator not to take on its behalf.
     2. Records. The Administrator shall maintain appropriate books of account
and records relating to services performed hereunder, which books of account and
records shall be accessible for inspection upon reasonable written request by
the Issuer, the Seller and the Indenture Trustee at any time during normal
business hours.
     3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement and as
reimbursement for its expenses related thereto, the Administrator shall be
entitled to receive $30,000 annually which shall be solely an obligation of the
Servicer. The Administrator shall pay all expenses incurred by it in connection
with its activities hereunder.
     4. Independence of the Administrator. For all purposes of this Agreement,
the Administrator shall be an independent contractor and shall not be subject to
the supervision of the Issuer with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly
authorized by the Issuer, the Administrator shall have no authority to act for
or to represent the Issuer in any way (other than as permitted hereunder) and
shall not otherwise be deemed an agent of the Issuer.
     5. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and the Issuer as members of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on any of them
or (iii) shall be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the other.
     6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.
     7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer and the Indenture Trustee as follows:
     (a) Existence and Power. The Administrator is a corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, all power and authority to carry on its business
as now conducted. The Administrator has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents or affect the enforceability or collectibility
of the Receivables or any other part of the Collateral.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Administrator of the Transaction Documents to which it is a
party (i) have been duly authorized by all necessary action on the part of the
Administrator and (ii)
Administration Agreement
(VALET 2007-1)

3



--------------------------------------------------------------------------------



 



do not contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational documents or (C) any material agreement,
contract, order or other instrument to which it is a party or its property is
subject (other than violations which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Administrator’s ability to perform its obligations
under, the Transaction Documents).
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by the Administrator of any Transaction Document other
than (i) UCC filings, (ii) approvals and authorizations that have previously
been obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which the Administrator is
a party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of corporations from time to time in effect or by general
principles of equity.
     8. Administrator Replacement Events; Termination of the Administrator.
     (a) Subject to clauses (d) and (e) below, the Administrator may resign its
duties hereunder by providing the Issuer with at least sixty (60) days’ prior
written notice.
     (b) Subject to clauses (d) and (e) below, the Issuer may remove the
Administrator without cause by providing the Administrator with at least sixty
(60) days’ prior written notice.
     (c) The occurrence of any one of the following events (each, an
“Administrator Replacement Event”) shall also entitle the Issuer, subject to
Section 19 hereof, to terminate and replace the Administrator:
     (i) any failure by the Administrator to deliver or cause to be delivered
any required payment to the Indenture Trustee for distribution to the
Noteholders, which failure continues unremedied for ten business days after
discovery thereof by a Responsible Officer of the Administrator or receipt by
the Administrator of written notice thereof from the Indenture Trustee or
Noteholders evidencing at least a majority of the aggregate principal amount of
the Outstanding Notes, voting together as a single class;
Administration Agreement
(VALET 2007-1)

4



--------------------------------------------------------------------------------



 



     (ii) any failure by the Administrator to duly observe or perform in any
material respect any other of its covenants or agreements in this Agreement,
which failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for 90 days after discovery thereof
by a Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least a majority of the aggregate principal amount of the Outstanding Notes,
voting together as a single class;
     (iii) any representation or warranty of the Administrator made in any
Transaction Document to which the Administrator is a party or by which it is
bound or any certificate delivered pursuant to this Agreement proves to have
been incorrect in any material respect when made, which failure materially and
adversely affects the rights of the Issuer or the Noteholders, and which failure
continues unremedied for 90 days after discovery thereof by a Responsible
Officer of the Administrator or receipt by the Administrator of written notice
thereof from the Indenture Trustee or Noteholders evidencing at least a majority
of the aggregate principal amount of the Outstanding Notes, voting together as a
single class (it being understood that any repurchase of a Receivable by VCI
pursuant to Section 3.3 of the Purchase Agreement, by the Seller pursuant to
Section 2.3 of the Sale and Servicing Agreement or by the Servicer pursuant to
Section 3.6 of the Sale and Servicing Agreement shall be deemed to remedy any
incorrect representation or warranty with respect to such Receivable); or
     (iv) the Administrator suffers a Bankruptcy Event;
provided, however, that a delay in or failure of performance referred to under
clauses (i), (ii) or (iii) above for a period of 150 days will not constitute an
Administrator Replacement Event if such delay or failure was caused by force
majeure or other similar occurrence.
          (d) If an Administrator Replacement Event shall have occurred, the
Issuer may, subject to Section 19 hereof, by notice given to the Administrator
and the Owner Trustee, terminate all or a portion of the rights and powers of
the Administrator under this Agreement, including the rights of the
Administrator to receive the annual fee for services hereunder for all periods
following such termination; provided, however, that such termination shall not
become effective until such time as the Issuer, subject to Section 19 hereof,
shall have appointed a successor Administrator in the manner set forth below.
Upon any such termination, all rights, powers, duties and responsibilities of
the Administrator under this Agreement shall vest in and be assumed by any
successor Administrator appointed by the Issuer, subject to Section 19 hereof,
pursuant to a management agreement between the Issuer and such successor
Administrator, containing substantially the same provisions as this Agreement
(including with respect to the compensation of such successor Administrator),
and the successor Administrator is hereby irrevocably authorized and empowered
to execute and deliver, on behalf of the Administrator, as attorney-in-fact or
otherwise, all documents and other instruments, and to do or accomplish all
other acts or things necessary or appropriate to effect such vesting
Administration Agreement
(VALET 2007-1)

5



--------------------------------------------------------------------------------



 



and assumption. Further, in such event, the Administrator shall use its
commercially reasonable efforts to effect the orderly and efficient transfer of
the administration of the Issuer to the new Administrator.
     (e) The Issuer, subject to Section 19 hereof, may waive in writing any
Administrator Replacement Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Replacement Event, such Administrator Replacement Event shall
cease to exist, and any Administrator Replacement Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Replacement Event
or impair any right consequent thereon.
     9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid by the Servicer all fees and reimbursable expenses accruing to it to the
date of such termination or removal.
     10. Liens. The Administrator will not directly or indirectly create, allow
or suffer to exist any Lien on the Collateral other than Permitted Liens.
     11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first-class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
by facsimile, and addressed in each case as specified on Schedule II to the Sale
and Servicing Agreement or at such other address as shall be designated by any
of the specified addressees in a written notice to the other parties hereto.
Delivery shall occur only upon receipt or reported tender of such communication
by an officer of the recipient entitled to receive such notices located at the
address of such recipient for notices hereunder.
     12. Amendments.
     (a) Any term or provision of this Agreement may be amended by the
Administrator without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Swap Counterparty, the Owner Trustee or any other Person subject to
the satisfaction of one of the following conditions:
     (i) the Administrator delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders;
     (ii) the Administrator delivers an Officer’s Certificate of the
Administrator to the Indenture Trustee to the effect that such amendment will
not materially or adversely affect the interests of the Noteholders; or
     (iii) the Administrator delivers to the Indenture Trustee written
confirmation from each Rating Agency that such amendment will not cause it to
downgrade, qualify or withdraw its rating assigned to any of the Notes;
Administration Agreement
(VALET 2007-1)

6



--------------------------------------------------------------------------------



 



provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person; provided, further, that such amendment
shall not materially and adversely affect the rights or obligations of the Swap
Counterparty or the Issuer under the Interest Rate Swap Agreement unless the
Swap Counterparty shall have consented in writing to such amendment (and such
consent shall be deemed to have been given if the Swap Counterparty does not
object in writing within ten (10) Business Days after receipt of a written
request for such consent).
     (b) Any term or provision of this Agreement may be amended by the
Administrator but without the consent of the Indenture Trustee, any Noteholder,
the Issuer, the Owner Trustee or any other Person to add, modify or eliminate
any provisions as may be necessary or advisable in order to enable the Seller,
the Servicer or any of their Affiliates to comply with or obtain more favorable
treatment under any law or regulation or any accounting rule or principle
(whether now or in the future), it being a condition to any such amendment that
the Rating Agency Condition shall have been satisfied.
     (c) This Agreement may also be amended from time to time by the Issuer, the
Administrator and the Indenture Trustee, with the consent of the Holders of
Notes evidencing not less than a majority of the aggregate principal amount of
the Outstanding Notes, voting as a single class, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders;
provided, that such amendment shall not materially and adversely affect the
rights or obligations of the Swap Counterparty or the Issuer under the Interest
Rate Swap Agreement unless the Swap Counterparty shall have consented in writing
to such amendment (and such consent shall be deemed to have been given if the
Swap Counterparty does not object in writing within ten (10) Business Days after
receipt of a written request for such consent). It will not be necessary for the
consent of Noteholders to approve the particular form of any proposed amendment
or consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.
     (d) Prior to the execution of any such amendment, the Administrator shall
provide written notification of the substance of such amendment to each Rating
Agency and the Owner Trustee; and promptly after the execution of any such
amendment or consent, the Administrator shall furnish a copy of such amendment
or consent to each Rating Agency, the Owner Trustee and the Indenture Trustee.
     (e) Prior to the execution of any amendment to this Agreement, the Issuer,
the Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized or permitted by this Agreement and that all conditions
precedent to the execution and delivery of such amendment have been satisfied.
The Owner Trustee and the Indenture Trustee may, but shall not be obligated to,
enter into any such amendment
Administration Agreement
(VALET 2007-1)

7



--------------------------------------------------------------------------------



 



which adversely affects the Owner Trustee’s or the Indenture Trustee’s, as
applicable, own rights, duties or immunities under this Agreement.
     13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
     (b) Each of the parties hereto hereby irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (ii) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (iii) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement;
     (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (v) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.
     14. Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.
Administration Agreement
(VALET 2007-1)

8



--------------------------------------------------------------------------------



 



     15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
     16. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     17. Not Applicable to VCI in Other Capacities. Nothing in this Agreement
shall affect any obligation VCI may have in any other capacity.
     18. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee, any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture, the Swap Counterparty
and the Noteholders, any benefit or any legal or equitable right, remedy or
claim under this Agreement. For the avoidance of doubt, the Owner Trustee is a
third party beneficiary of this Agreement and is entitled to the rights and
benefits hereunder and may enforce the provisions hereof as if it were a party
hereto.
     19. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and Grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have the right to exercise all waivers
and consents, rights, remedies, powers, privileges and claims of the Issuer
under this Agreement.
     20. Nonpetition Covenant. Each party hereto agrees that, prior to the date
which is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.
Administration Agreement
(VALET 2007-1)

9



--------------------------------------------------------------------------------



 



     21. Limitation of Liability. Notwithstanding anything contained herein to
the contrary, this Agreement has been executed and delivered by Deutsche Bank
Trust Company Delaware, not in its individual capacity but solely as Owner
Trustee, and in no event shall it have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Owner Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Articles VI, VII and VIII of the Trust Agreement.
     22. Limitation of Rights. All of the rights of the Swap Counterparty in, to
and under this Agreement, if any, shall terminate upon the termination of the
Interest Rate Swap Agreement in accordance with the terms thereof and the
payment in full of all amounts owing to the Swap Counterparty under such
Interest Rate Swap Agreement.
[SIGNATURES ON NEXT PAGE]
Administration Agreement
(VALET 2007-1)

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            VOLKSWAGEN AUTO LOAN ENHANCED
TRUST 2007-1
      By:   Deutsche Bank Trust Company Delaware, not       in its individual
capacity but solely as Owner      Trustee              By:   /s/ Michele HY Voon
      Name:  Michele HY Voon     Title:  Attorney-in-fact             By:   /s/
Susan Barstock       Name:  Susan Barstock     Title:  Attorney-in-fact  

Administration Agreement
(VALET 2007-1)

S-1



--------------------------------------------------------------------------------



 



         

            VW CREDIT, INC., as Administrator
      By:   /s/ Martin Luedtke       Name:  Martin Luedtke      
Title:  Treasurer             By:   /s/ Timothy Flaherty       Name:  Timothy
Flaherty     Title:  Assistant Treasurer  

Administration Agreement
(VALET 2007-1)

S-2



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A., as Indenture Trustee
      By:   /s/ Jennifer McCourt       Name:  Jennifer McCourt     Title:  Vice
President  

Administration Agreement
(VALET 2007-1)

S-3



--------------------------------------------------------------------------------



 



         

Joinder of Servicer:
VW CREDIT, INC., as Servicer, joins in this Agreement solely for purposes of
Section 3.

            VW CREDIT, INC., as Servicer
      By:   /s/ Martin Luedtke       Name:  Martin Luedtke     Title:  Treasurer
            By:   /s/ Timothy Flaherty       Name:  Timothy Flaherty    
Title:  Assistant Treasurer    

Administration Agreement
(VALET 2007-1)

S-4